Upon consideration of respondent’s motion for reconsideration of the findings of fact, conclusions of law, and recommendations of the Board of Commissioners on Grievances and Discipline of the Supreme Court, nunc pro tunc correction of the findings of fact and conclusions of law, and respondent’s Rule 58 request for findings by the court, request for findings on respondent’s motion to dismiss, motion to strike, and respondent’s renewed motion to dismiss and/or in the alternative, respondent’s motion for directed verdict (judgment notwithstanding the verdict) and other relief, request for findings on the respondent’s motions to dismiss, motion to strike, and respondent’s renewed motion to dismiss, or in the alternative, respondent’s motion for directed verdict and other relief,
IT IS ORDERED by the court that the motions be, and hereby are, denied.